DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 25, 2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 153-157 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
In reply to the rejection of record, applicant points to instant claim 142 and asserts that the instant claims are patentable over the prior art after consideration of references provided in reply to the obviousness rejection.
Applicant’s arguments, a review of the references, and the claims have been fully considered, but are found unpersuasive.  None of the references accompanying applicant’s reply discuss or provide evidence that administration of a composition comprising a baculovirus-expressed PCV3 ORF2 protein encoded by SEQ ID NO: 4 to a sow or gilt would reduce and/or prevent clinical signs and symptoms in a piglet, as asserted by the instant claims.
Applicant points to instant Example 10 and Figure 30 as data demonstrating decrease in mummified fetuses attributed to PCV3 infection. 
Applicant’s arguments and a review of Example 10 and Figure 30 have been fully considered, but are found unpersuasive. The current state of the art would not predict the asserted immunogenic efficacy in piglets against PCV3 infection upon passive immunization from a vaccinated sow, as asserted by the instant claims. In the second full paragraph on page 13 until the last full paragraph on page 14, Temeeyasen et al. (Journal of General Virology. 2021; 102:001502 DOI 10.1099/jgv.0.001502, of record) teach that the role of PCV-3-induced humoral immunity is unclear and uncharacterized due to unrecognized influences regarding infectious dose and viremia levels in conflicting investigative study conclusions. In addition, Temeeyasen et al. point out in the middle of the second column on page 13:

Despite the development of specific IgG antibodies in response to PCV3 infection, the viremia was not significantly reduced suggesting IgG antibodies might not have neutralizing activity during early infection.

Temeeyasen et al. further hypothesize the presence of decoy epitopes on the PCV3 capsid
protein, interfering with the immune system’s access to neutralizing epitopes.
Vargas-Bermudez et al. (BMC Veterinary Research. 2021: 17:150, of record) teach of vertical transmission and generation of reproductive failures upon PCV3 challenge, see the abstract and Figure 1. Vargas-Bermudez et al. opine that a progressive decrease in viral titers in piglets may be attributed to incomplete neutralizing maternal antibodies, see the end of the paragraph bridging pages 7-8.
Example 10, beginning in paragraph [0737] in the instant published disclosure (USPgPub
2021/0128712, of record) describes three treatment groups:
R: non-exposure/ non-PCV3 challenged;
NTX: receipt of placebo/ PCV3-challenged group; and
Vaccine: receipt of PCV3 ORF2 vaccine/ PCV3-challenged.
Results are depicted in Table 1 and Figure 30. Paragraphs [0743-0744] conclude that the data
indicates a reduction of “just under 4%” in the number of mummies in the vaccine up compared
with the placebo group. However, Figure 30 also depicts a 50% increase in autolyzed embryos, three times more stillborn, and three times more weak piglets born to the vaccinated group when compared with the placebo group:

Placebo Group 			Vaccine Group
Autolyzed: 1 				Autolyzed: 2
Crushed: 1 				Crushed: 0
Mummies: 7 				Mummies: 4
Stillborn: 2 				Stillborn: 6
Weak: 1 				Weak: 3
Figure 30 indicates that more piglets in the vaccine group (15) were negatively affected due
pathologies excluding mummification after gilt vaccination compared with the placebo group
(12).
Ruiz et al. (Pathogens. 2022; 11; 118) states in the second full paragraph on page 2:
Another study indicated that PCV-3 presence in stillborn and mummified fetuses can happen even in farms with normal reproductive parameters [24]. Moreover, a longitudinal study, where the PCV-3 infection dynamics in conventional Spanish farms were analyzed, showed a relatively high number of PCV-3 positive piglets at early ages [25], suggesting that intrauterine infections might play a role in early PCV-3 infection.
Therefore, the mummies and still-born fetuses resulting in the vaccinated Group in instant Example 10 may be attributable to PCV3 infection, according to the teachings of Ruiz et al.
There is no evidence in the current state of the art or data provided in the instant disclosure supporting a reduction or prevention of all PCV3 clinical signs and/or clinical
symptoms in piglets through maternal antibody immunization, as asserted by the instant claims.
For these reasons, it is determined that an undue quantity of experimentation would be required
of the skilled artisan to practice and implement the methods claimed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 142, 146, 148, 149, and 158-163 are rejected under 35 U.S.C. 103 as being unpatentable over Hause et al. (WO 2017/066772, of record) and alignment of SEQ ID 4 with UniProt database access no AQA1V0D7H5_9CIRC by Shen et al. 2017, of record.
	Hause teaches a PCV3 ORF2 protein and a veterinarily acceptable carrier, such as a
diluent and stabilizing agent, including a solvent and isotonic agents, see paragraph [0034] and claims 1, 4, and 9, as required by instant claims 162 and 163. In paragraphs [0022, 0132, 0170, 0202, and 0204], Hause teaches expressing the PCV3 ORF2 from a recombinant baculovirus, 
as required by instant claim 142. The PCV3 ORF2 protein of Hause possesses 98.7% (rounding to 99% sequence identity) with instant SEQ ID NO: 4, recited in instant claim 142. The subjects
administered the PCV3 ORF2 are pigs and piglets, see paragraphs [0051 and 0054], encompassing the pre-breeding gilts of instant claims 149 and 161, since proportion of the “pigs and piglets” in the porcine population of Hause are female. The PCV3 ORF2 of Hause is combined with another disease- causing swine pathogen antigen (analogous to Hause’s “immunologically active component”), such as PRRSV and porcine parvovirus, see claims 7, 8, as required by instant claims 146 and additionally, adjuvants, such as aluminum hydroxide, see paragraphs [0028- 0031], as required by instant claim 148, and is formulated in multi-dose composition, ranging from 1 to 250 doses, see paragraphs [0034, 054 and 151], encompassing the instant the multi-dose formulation and regimen of instant claims 158-160.
	While the PCV3 ORF2 of Hause shares 99% sequence identity with instant SEQ ID NO: 4, Hause does not teach a specific sequence that is 100% identical to SEQ ID NO: 4, as required by instant claim 142.
	However, UniProt database access no AODA1VOD7H5_9CIRC by Shen et al. 2017, shares 100% sequence identity with instant SEQ ID NO: 4. 
	One of ordinary skill in the art prior to the instant filing date would have been motivated to have expressed the PCV3 ORF2 sequence of Shen et al. in the baculovirus vector of Hause to induce an immune response in pigs against circulating PCV3. One of ordinary skill in the art prior to the effective filing date would have had a reasonable expectation of success for expressing the PCV3 ORF2 of Shen et al. in the baculovirus vector of Hause because the PCV3 ORF2 sequence of Hause expressed from baculovirus vectors encompass PCV3 ORF2 capsids with sequences comprising up to 10% sequence variation, see claims 1 and 2.
	In reply to the rejection of record, applicant argues that Hause does not demonstrate a reasonable expectation of success because all of Hause’s examples are in mice.  Applicant submits the teachings of Kiupel et al.(2001 and 2005) and Heinen et al. showing that the murine model does not parallel what happens in swine.
Applicant’s arguments have been fully considered, but are found unpersuasive. Upon review of Hause, it is determined that applicant is referring to Example 4, beginning in paragraph [0238]. Hause inoculates mice to generate monoclonal antibodies against PCV3 ORF2, which are used to detect specific PCV3 polypeptides, see paragraphs [0149, 0238, 0239, 0262-0263 and 0266-0268]. The teachings of Kiupel et al.(2001 and 2005) do not compromise the teachings of Hause because evaluation of PCV vaccine efficacy in pigs is routine in the art, see, for example, Blanchard et al. (Vaccine. 2003; 21: 4565-4575) encompassing immunization and protection of piglets upon administration of a baculovirus-expressed PCV2 ORF2 protein, see the title, abstract, and Tables 3 and 4. The teachings of Heinen et al. are irrelevant since there is no correlation between influenza and PCV.    
Applicant additionally argues that the data provided in instant Example 10 and Figure 30 demonstrate decreased clinical signs of PCV3 in swine. Applicant argues that a reasonable expectation of success could not have been reasonable based on the combination of Hause and Shen et al.
Applicant’s arguments and a review of Example 10 and Figure 30 have been fully considered, but are found unpersuasive. The claims under the instant obvious-type rejection are drawn to an immunogenic composition and a method of administering the immunogenic composition. Hause teaches expressing the PCV3 ORF2 from a recombinant baculovirus, see paragraphs [0022, 0132, 0170, 0202, and 0204] as required by instant claim 142. The PCV3 ORF2 protein of Hause possesses 98.7% (rounding to 99% sequence identity) with instant SEQ ID NO: 4, recited in instant claim 142. The subjects administered the PCV3 ORF2 are pigs and piglets, see paragraphs [0051 and 0054] and claims 1 and 25. The instant disclosure states that the instant PCV3 ORF2 protein possesses at least 90% sequence identity to SEQ ID NO: 4, see paragraphs [0028 and 0099], for example. Since the PCV3 ORF2 of Hause possesses 98.7% (rounding to 99% sequence identity) with instant SEQ ID NO: 4, the PCV3 ORF2 sequence of Hause possesses the requisite structures to be immunogenic, according to the instant disclosure. Therefore, the ordinary artisan prior to the instant effective filing date would have more than a reasonable expectation of success for inducing an immune response with the PCV3 ORF2 of Hause and Shen et al.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANON A FOLEY whose telephone number is (571)272-0898. The examiner can normally be reached M-F, generally 5:30 AM-5 PM, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Shanon A. Foley/Primary Examiner, Art Unit 1648